EXHIBIT 10.44

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the compensation received by independent
directors of Domino’s Pizza, Inc.:

 

Compensation Type

  Amount

Annual Retainer

  $50,000 per year

Board of Directors Meeting Fee

  $2,000 per meeting

Committee Meeting Fee

  $1,500 per meeting

Audit Chairperson Retainer

  $20,000 per year

Compensation Committee Chairperson Retainer

  $15,000 per year

Nominating and Corporate Governance Committee Chairperson Retainer

  $10,000 per year

Annual Restricted Stock Grant

  2,200 shares per year